DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0035 states that “FIG. 3 shows patterns of welding tracks Lf of the embodiments (a) to (f).”  However, fig. 3 does not show an “Lf.”  Recommend deleting mention of “Lf” regarding fig. 3 as fig. 5A shows the disclosed “Lf.”
Paragraphs 0050-0053 refer to steps “S02,” “S04,” “S06,” “S20,” and “S40.”  However, these steps are not mentioned in any of the drawings, and they appear to happen concurrently.  Recommend removing mention of these alpha-numeral representations in the Specification.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites “making the high-energy beam perform the wobble movement or the oscillation movement on the lateral sides of the moving path to form the lateral path and to form the welding track.”  Recommend rewriting as “moving the high-energy beam to perform the wobble movement or the oscillation movement on the lateral sides of the moving path to form the lateral path and to form the welding track.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the welding track comprises a moving path and a lateral path of performing a wobble movement or an oscillation movement on lateral sides of the moving path...”  This limitation was initially understood to mean that a path is comprised of a moving path in one direction and a lateral path in a lateral direction.  However, claim 2 recites “wherein the moving path has a UU-shaped, U-shaped, V-shaped, Ill-shaped, IIII-shaped, M-shaped, W-shaped, VV-shaped, S-shaped or Il-shaped pattern” and makes no mention of a lateral path, which is confusing because the U-shaped, V-shaped, M-shaped, W-shaped, and S-shaped paths include lateral movement.    However, claim 12 provides further clarification, where it recites “moving the high-energy beam along the moving path; and making the high-energy beam perform the wobble movement or the oscillation movement on the lateral sides of the moving path to form the lateral path and to form the welding track.”  It appears that in reciting a “lateral path,” the claims intend for the wobble movement or an oscillation to form the lateral path.  The Specification (fig. 5A) supports this interpretation, i.e., that the moving path is the larger shaped pattern and the lateral path is the local oscillation performed as the beam travels along the moving path.  For the purpose of the examination, consistent with the terminology used in claim 12, claim 1 will be interpreted as “the welding track comprises a moving path and to form a lateral path...”  
Claims 5-7 recite “wherein a tensile strength of a welding portion produced by the welding track is greater than 1 Kgf.”  One of ordinary skill in the art would not readily understand what this limitation means.  Typically, when referring to the hardness of a weld, claims will either recite a Vickers measurement or a Hardness Rockwell scale measurement.  In reviewing other US patent applications that have claimed a unit measurement of “Kgf,” they typically recite a unit force per unit area.  For example, US PG Pub US 20220271405 A1 recites “when the pressure inside the battery housing is in a range of 15 kgf/cm2 to 35 kgf/cm2” in claim 31 (e.g., also please consider claim 17 of US PG Pub 20220140303 A1 and claim 7 of US PG Pub 20100055548, and claim 4 of US PG Pub US 20060054269 A1).  In reviewing conversion tables for hardness scales within the art, many tables include units of measurement such as “Kg/mm2” permitting conversion with Vickers and Rockwell Hardness scale measurements.  As a result, recommend clarifying this limitation by using a unit of measurement based on Kgf per unit area, such that those of ordinary skill in the art would be able to readily recognize if they are infringing on the Applicant’s claimed invention.
Claim 9 recites “A battery module, comprising: 
a bonding structure of the electrical contact according to claim 1; 
at least one battery device comprising the electrode sheet of the bonding structure of the electrical contact, wherein the electrode sheet extends out of a body of the at least one battery device; and 
a circuit carrier comprising the electroconductive part of the bonding structure of the electrical contact …”
The structure of claim 9 is unclear.  Specifically, claim 9 recites a “battery device” which is comprised of “the electrode sheet.”  However, according to claim 1, the bonding structure is comprised of the electrode sheet.  Thus, it is unclear if the claimed “electrode sheet” belongs to the “bonding structure” or the “battery device.”  There is a similar problem in claim 9 with the claimed “electroconductive part.”  For the purpose of the examination, claim 9 will be interpreted as the following:
  “A battery module, comprising: 
a bonding structure of the electrical contact according to claim 1; 
at least one battery device wherein the electrode sheet of the bonding structure of the electrical contact 
wherein the electroconductive part of the bonding structure of the electrical contact is a circuit carrier…”  Alternatively, the Applicant can amend claim 9 such that it is not dependent on claim 1.
Regarding claims 8 and 12-13, the term “high” in “a high-energy beam” and in a “high-energy beam generating device” (claim 13) is a relative term which renders the claim indefinite. The term “high-energy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination, a high-energy beam is interpreted as being a laser beam.
Claim 9 recites “wherein: a normal direction of the transverse cross section is not perpendicular to an extending direction of the electrode sheet extending out of the at least one battery device.”  According to claim 1, the “transverse cross section” is a cross section of the welding track.  It is unclear how a direction that is normal to a welding cross section between an electrode sheet and an electroconductive part can instead be “not perpendicular” to the same electrode sheet.  Specifically, if the cross section of the weld is on the X-Y plane, then the direction that is normal to this plane would also need to be along the Z-axis.  Referring to fig. 5A, it appears that the Applicant is trying to claim a direction N (along the Y-axis) that is normal to the horizontal axis.  However, it is not clear that the claimed “transverse cross section” is oriented along the horizontal axis.  Even if this axis orientation was clear, this limitation would appear to have little effect on the scope of the claim because “an extending direction of the electrode sheet extending out of the at least one battery device” could extend in any direction.  Since there is no way of determining the requisite degree of this limitation, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 2-4 and 10-11 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinkelman et al. (US-20160193694-A1).
Regarding claim 1, Dinkelman teaches a bonding structure of an electrical contact (“welding two components in a battery module,” abstract), comprising: 
an electroconductive part (bus bars 92, fig. 14); and 
an electrode sheet (bus relay bar 94, figs. 4 and 14) welded to the electroconductive part (welds 195, fig. 14), wherein: 
the electrode sheet (first battery module component 64, fig. 3) is a first metal material, and the electroconductive part (second battery module component 66, fig. 3) is a second metal material (in fig. 3, both battery components are “copper,” para 0048); 
a welding track (oscillating pattern 60, fig. 3) is formed on an interface (overlapping area 72, fig. 3) formed by combining the electrode sheet with the electroconductive part (“welding components 64 and 66,” para 0049), and the welding track is a mixture of the first metal material and the second metal material (“welding two components in a battery module,” para 0008; welding components together will cause their materials to mix); 
the welding track substantially has no overlap (no overlap is shown for the oscillating pattern 60, fig. 3); 
the welding track comprises a moving path (oscillating pattern 60, fig. 3; where the claimed “moving path” is construed as being a straight light along which the oscillation is performed along the longitudinal axis 112, fig. 7) performing a wobble movement or an oscillation movement on lateral sides of the moving path to form a lateral path (construed as the movement of the oscillating pattern 60 along the lateral axis 110, fig. 7); and a transverse cross section (construed as the cross-sectional area of the pattern 60 along the axes 110 and 112, fig. 7) of the welding track has two or more than two welding regions (based on what the Applicant discloses in fig. 5B, the claimed “welding regions” are construed as being the weld regions at the peaks and the mid-points between the peaks of the sinusoidal wave shown in the oscillating pattern 60).
Dinkelman, figs. 3, 7, and 14

    PNG
    media_image1.png
    355
    483
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    367
    478
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    793
    471
    media_image3.png
    Greyscale

	Regarding claim 5, Dinkelman teaches wherein a tensile strength of a welding portion produced by the welding track is greater than 1 Kgf (“oscillated welds produced using the disclosed welding systems may withstand a tensile force of up to 1000 Newtons,” para 0063; construed as being greater than 100 kgf).
	Regarding claim 8, Dinkelman teaches wherein the welding track is formed using a high-energy beam (laser beam 54, fig. 3) to irradiate the interface (overlapping area 72, fig. 3), so that the first metal material and the second metal material are mixed together (“lap weld,” para 0048).
	Regarding claim 9, Dinkelman teaches a battery module (“welding process for a battery module,” abstract), comprising: 
a bonding structure of the electrical contact according to claim 1 (“welding two components in a battery module,” abstract); 
at least one battery device (module terminals 82 and the battery cells 84, fig. 4) wherein the electrode sheet (relay bus bar 94, figs. 4 and 14) of the bonding structure of the electrical contact 
extends out of a body (housing 80, figs. 4 and 14) of the at least one battery device (as shown in fig. 14); and 
wherein the electroconductive part (bus bars 92, fig. 14) of the bonding structure of the electrical contact is a circuit carrier (“electrical path” using bus bars, para 0030), wherein: 
a normal direction of the transverse cross section is not perpendicular to an extending direction of the electrode sheet extending out of the at least one battery device (at the hinged portion of the relay bus bars 94, the normal direction is not parallel; please see annotated fig. 14 below).

Dinkelman, fig. 14 (annotated)

    PNG
    media_image4.png
    818
    563
    media_image4.png
    Greyscale

	Regarding claim 10, Dinkelman teaches wherein the normal direction of the transverse cross section (please see annotated fig. 14 above) is parallel to the extending direction of the electrode sheet extending out of the at least one battery device (at the bend in the relay bus bars 94 in fig. 14, the extending direction is parallel).
	Regarding claim 12, Dinkelman teaches a method of manufacturing the bonding structure of the electrical contact according to claim 1, comprising steps of: 
using a high-energy beam (laser beam 54, fig. 3) to irradiate the interface (overlapping area 72, fig. 3) formed by combining the electrode sheet (first battery module component 64, fig. 3) with the electroconductive part (second battery module component 66, fig. 3), so that the first metal material and the second metal material are mixed together (“lap weld,” para 0048); 
moving the high-energy beam along the moving path (fig. 7); and 
making the high-energy beam perform the wobble movement or the oscillation movement on the lateral sides of the moving path to form the lateral path (“a second pivot 134 that creates a pendulous motion about the lateral axis 110,” para 0057) and to form the welding track (oscillating pattern 60, fig. 7; described in para 0057).
Regarding claim 13, Dinkelman teaches wherein the step of using the high-energy beam to irradiate the interface between the electrode sheet and the electroconductive part stacked together comprises: 
using a high-energy beam generating device (laser, fig. 3) to generate the high-energy beam (laser beam 54, fig. 3); 
controlling an energy range outputted from the high-energy beam generating device to have a power ranging from 70 to 100 W (“the laser may include a power density of between 0.1 and 30 Megawatts per square centimeter (“MW/cm2”); 0.5 and 25 MW/cm2; 1 and 20 MW/cm2; or 5 and 18 MW/cm2. Additionally, the laser may have a spot size of between 0.01 and 20 millimeters (“mm”); 0.01 and 10 mm; 0.05 and 5 mm; or 0.1 and 1 mm,” para 0033; using a 15 MW/cm2 and a diameter of 2.5 mm, the power would be 73.63 Watts); and 
controlling a welding rate of a movement of the high-energy beam moving along the moving path to range from 70 to 90 mm/sec (“80 mm/sec weld rate,” para 0063).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkelman et al. (US-20160193694-A1) as applied to claim 1 above.
Regarding claim 3, Dinkelman teaches wherein a track length of the welding track is greater than 0.5 mm (Dinkelman teaches using an speed of “65 mm/sec,” para 0063; in fig. 9, the beam oscillates with a period T = (164.4-82.2)/8 = 10.275 msec; thus, wavelength λ = v * T = .668 mm; based on fig. 5B in the drawings, the length “Lab” appears to correlate with the wavelength distance; thus, the wavelength of a sinusoid is construed as being the track length, i.e., .668 mm).  Dinkelman does not explicitly disclose a width of the welding regions on the transverse cross section is greater than 0.3 mm.
However, Dinkelman teaches a width of the welding regions on the transverse cross section is greater than 0.3 mm (referring to para 0037 of the PG Pub, the width of the welding region appears to be the beam diameter; “the laser may have a spot size of between 0.01 and 20 millimeters (“mm”); 0.01 and 10 mm; 0.05 and 5 mm; or 0.1 and 1 mm,” para 0033;” construed as being a range of .1-1 mm).
Dinkelman, fig. 9

    PNG
    media_image5.png
    398
    620
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of range of a spot size .1-1 mm, as taught by Dinkelman, to a range of a spot size greater than .3, as claimed, because as taught by Dinkelman, as a matter of routine optimization because the spot size is a result effective variable, where a smaller spot size will result in a laser weld with high accuracy and precision but a larger spot size may be desirable for a larger weld area optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (Dinkelman, para 0034; in para 0062, Dinkelman teaches that larger weld areas may result in “uniform” and “greater tensile strength” welds; referencing MPEP 2144.05.II.A) 

Regarding claim 7, Dinkelman teaches wherein a tensile strength of a welding portion produced by the welding track is greater than 1 Kgf (“oscillated welds produced using the disclosed welding systems may withstand a tensile force of up to 1000 Newtons,” para 0063; construed as being greater than 100 kgf).
Claims 2, 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkelman et al. (US-20160193694-A1) as applied to claim 1 above and further in view of Bantel et al. (US-20150099152-A1).
Regarding claim 2, Dinkelman teaches the invention as described above but does not explicitly disclose wherein the moving path has a UU-shaped, U-shaped, V-shaped, Ill-shaped, IIII-shaped, M-shaped, W-shaped, VV-shaped, S-shaped or Il-shaped pattern.
However, in the same field of endeavor of laser welding battery components, Bantel teaches wherein the moving path (serpentine advance path 18, fig. 3) has a UU-shaped, U-shaped, V-shaped, Ill-shaped, IIII-shaped, M-shaped, W-shaped, VV-shaped, S-shaped or Il-shaped pattern (construed as being in an M-shape).
Bantel, fig. 3

    PNG
    media_image6.png
    202
    167
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Dinkelman to include, a serpentine advance path 160, in view of the teachings of Bantel, by using the M-shape of path that is perpendicular to the oscillation, as taught by Bantel, in lieu of the straight line path along which the beam oscillates, as taught by Dinkelman, in order to produce a large-area heating of the welding area, so that a particularly good heat transfer of the laser beam is achieved, such that a good fusion of the material occurs resulting in a high-quality welded joint (Bantel, paras 0008 and 0023).
Regarding claim 4, Dinkelman teaches wherein a track length of the welding track is greater than 0.5 mm (Dinkelman teaches using an speed of “65 mm/sec,” para 0063; in fig. 9, the beam oscillates with a period T = (164.4-82.2)/8 = 10.275 msec; thus, wavelength λ = v * T = .668 mm; based on fig. 5B in the drawings, the length “Lab” appears to correlate with the wavelength distance; thus, the wavelength of a sinusoid is construed as being the track length, i.e., .668 mm ). Dinkelman does not explicitly disclose a width of the welding regions on the transverse cross section is greater than 0.3 mm.
However, Dinkelman teaches a width of the welding regions on the transverse cross section is greater than 0.3 mm (referring to para 0037 of the PG Pub, the width of the welding region appears to be the beam diameter; “the laser may have a spot size of between 0.01 and 20 millimeters (“mm”); 0.01 and 10 mm; 0.05 and 5 mm; or 0.1 and 1 mm,” para 0033;” construed as being a range of .1-1 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of range of a spot size .1-1 mm, as taught by Dinkelman, to a range of a spot size greater than .3, as claimed, because as taught by Dinkelman, as a matter of routine optimization because the spot size is a result effective variable, where a smaller spot size will result in a laser weld with high accuracy and precision but a larger spot size may be desirable for a larger weld area optimization, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (Dinkelman, para 0034; in para 0062, Dinkelman teaches that larger weld areas may result in “uniform” and “greater tensile strength” welds; referencing MPEP 2144.05.II.A) 
Regarding claim 6, Dinkelman teaches wherein a tensile strength of a welding portion produced by the welding track is greater than 1 Kgf (“oscillated welds produced using the disclosed welding systems may withstand a tensile force of up to 1000 Newtons,” para 0063; construed as being greater than 100 kgf).
Regarding claim 11, Dinkelman teaches the invention as described above as well as the extending direction (at the bent portion of the extending direction of the relay bar 94 points up; however, this extension direction of the relay bar 94 changes, as shown in fig. 4; for the purpose of claim 11, the extending direction is construed as being along the entire length of the relay bar 94, which is perpendicular to the weld 195, fig. 14).  Dinkelman does not explicitly disclose wherein the extending direction of the electrode sheet extending out of the at least one battery device is a lengthwise direction of a pattern of the moving path.
However, in the same field of endeavor of laser welding battery components, Bantel teaches wherein the extending direction of the electrode sheet extending out of the at least one battery device is a lengthwise direction of a pattern of the moving path (see annotated fig. 3 below for the construed “lengthwise direction,” which would be parallel to the length of the relay bus bar 94, as taught by Dinkelman).
Bantel, fig. 2, annotated

    PNG
    media_image7.png
    217
    279
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Dinkelman to include, a serpentine advance path 160, in view of the teachings of Bantel, by using the M-shape of path that is perpendicular to the oscillation, as taught by Bantel, in lieu of the straight line path along which the beam oscillates, as taught by Dinkelman, in order to produce a large-area heating of the welding area, so that a particularly good heat transfer of the laser beam is achieved, such that a good fusion of the material occurs resulting in a high-quality welded joint (Bantel, paras 0008 and 0023).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hosoya et al. (US-20090223940-A1) teach leaser welding of bimetallic thin plates for battery components.
Harima et al. (US-20110195288-A1) teach several different shapes for laser welds for electrode plates.
Miyata et al. (US-8105712-B2) also teach several different shapes for laser welds for electrode plates.
Hamaguchi et al. (US-8168919-B2) teach an S-shape for a laser weld.
Ramsayer et al. (US-20120302107-A1) teach several welding patterns for battery connections.
Kawamura et al. (US-20150126078-A1) teach a weaving weld for crimps connecting wires.
Lee et al. (US-9138827-B2) teach using an overlapping, oscillating laser-weld at the end of a weld to complete a weld seam.
Nakai et al. (US-9735413-B2) teach methods for preventing overlaps of laser welds for electrode sheets.
Kumazawa et al. (US-10439191-B2) teach welding dissimilar materials for battery components.
Choi et al. (US-20200194768-A1) teach a spiral pattern for connecting electrode sheets together.
Kado et al. (JP-2009233712-A) teach using U-shaped and C-shaped welds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/2/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761